         Case 8:18-cv-03667-CBD Document 31 Filed 09/03/19 Page 1 of 11



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Greenbelt Division)


ALPHONSUS ANTHONY

       Plaintiff,

v.                                                          Case No. 8:18-cv-03667-CBD

CRESTVIEW WINE & SPIRITS, LLC, et al.

       Defendants.


                            RENEWED CONSENT MOTION
                           FO R A P PR O VA L O F S E T T L E M E N T
       Plaintiff Alphonsus Anthony filed this action on November 19, 2018, alleging that his

former employers unlawfully denied him overtime and minimum wages. See Compl. ¶ 1, ECF

No. 1. On June 12, 2019, after discovery had ended, the parties notified the Court that they had

reached a settlement. Notice of Settlement, ECF No. 28. Soon after, the parties presented the

proposed settlement agreement to the Court for approval, certifying that the proposed settlement

“provides [Mr. Anthony] with the maximum possible relief to which he would be entitled under

the Fair Labor Standards Act.” Consent Motion, ECF No. 29, at 1. But the Court declined to ap-

prove the Consent Motion, finding that the it “contain[ed] little if any information by which the

Court might assess it under the factors” used to assess the reasonableness of FLSA settlements.

Order, ECF No. 30, at 1.

       Plaintiff now renews the Consent Motion and clarifies his contention that this Court’s

precedent does not require an inquiry into the reasonableness of the parties’ agreement. At the

same time, in case the Court disagrees with his reasoning of the precedent, Plaintiff also supplies

the documentation requested in the Court’s order.
         Case 8:18-cv-03667-CBD Document 31 Filed 09/03/19 Page 2 of 11



                                          ARGUMENT
       The Consent Motion argued that “[b]ecause the settlement agreement reached in this mat-

ter provides Plaintiff with full relief under the FLSA, the analysis in Lynn’s Food Stores, Inc. v.

United States is inapposite to approval of the parties’ settlement.” Consent Motion, ECF No. 29,

at 2 (citing Lynn’s Food Stores, Inc. v. U.S., 679 F.2d 1350 (11th Cir. 1982)). Indeed, Saman v.

LBDP, Inc. established a two-step framework for evaluating settlement agreements under the

FLSA. See Saman v. LBDP, Inc., Civ. No. A. DKC-12-1083, 2013 WL 2949047 (D. Md. June

13, 2013). If at the first step the Court finds that there the proposed resolution leaves no FLSA

issues “actually in dispute,” Saman, 2013 WL 2949047, at *3, the Court ought not inquire further

into the “reasonableness” of the parties’ resolution. That threshold finding also obviates the need

for an independent review of the provision for attorney’s fees. See Lane v. Ko-Me, LLC, No.

CIV.A. 10-2261, 2011 WL 3880427, at *2 (D. Md. Aug. 31, 2011) (holding that where “the pro-

posed fee award was agreed upon separately and without regard to the amount paid to the plain-

tiff, then, unless there is reason to believe that the plaintiff's recovery was adversely affected by

the amount of fees paid to his attorney, the Court will approve the settlement without separately

considering the reasonableness of the fee to be paid to plaintiff's counsel.”). Accordingly, the

Court should find that the agreement grants Mr. Anthony full relief under the FLSA, and approve

the agreement on that basis alone.


A. Because there is no dispute as to the wages owed, the Saman factors are inapplicable
   here.
       The Court has advised the parties to address the factors set forth in Saman v. LBDP, Inc.,

Civ. No. A. DKC-12-1083, 2013 WL 2949047 (D. Md. June 13, 2013). See Order, ECF No. 30,

at 2. Saman set forth a six-factor test for determining whether a resolution of contested FLSA

claims is “a fair and reasonable resolution of a bona fide dispute over FLSA provisions.” Id. at

                                                  2
         Case 8:18-cv-03667-CBD Document 31 Filed 09/03/19 Page 3 of 11



*3, citing Lynn’s Food Stores, 679 F.2d at 1355. But because the parties agree on how much Mr.

Anthony is owed — and because the settlement therefore leaves no FLSA issues in dispute —

the Plaintiff does not read Saman and related precedent to require such an analysis.

       The requirement of judicial approval for FLSA settlements is derived from the Supreme

Court’s holding in Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697 (1945). In that case, the Court

held that an employee could not waive his right to liquidated damages under the FLSA when the

amount of unpaid wages was undisputed. Id. at 706 (remarking that the legislative history of the

FLSA “clearly shows that Congress did not intend that an employee should be allowed to waive

his right to liquidated damages.”). See also Lynn’s Food Stores, Inc. v. U.S., 679 F.2d 1350, 1352

(11th Cir. 1982) (citing Brooklyn Sav. Bank, 324 U.S. at 706–07 (“[T]he provisions [of the

FLSA] are not subject to negotiation or bargaining between employers and employees.”). Be-

cause the parties in that case agreed as to the amount of damages, Brooklyn Savings Bank did not

resolve the question of how to assess settlements of disputed FLSA claims.

       The Eleventh Circuit took up that question in Lynn’s Food Stores, Inc. v. U.S., 679 F.2d

1350 (11th Cir. 1982), which developed a framework for analyzing compromises of FLSA dis-

putes. See id. at 1358 n.8 (internal quotations omitted) (commenting that Brooklyn Savings Bank

“specifically left open the question whether the FLSA would permit settlement of claims be-

tween employers and employees if the settlement is made as the result of a bona fide dispute be-

tween the two parties, in consideration of a bona fide compromise and settlement.”). In that case,

the employer had “repeatedly insinuated that the employees were not really entitled to any back

wages” and “suggested that only malcontents would accept back wages owed them under the

FLSA.” Id. at 1354. The Department of Labor sued to have the settlement declared void. Be-

cause of the procedural and substantive unfairness of the agreement, the Court held for the De-



                                                3
         Case 8:18-cv-03667-CBD Document 31 Filed 09/03/19 Page 4 of 11



partment of Labor, remarking that “to approve an ‘agreement’ between an employer and em-

ployees outside of the adversarial context of a lawsuit brought by the employees would be in

clear derogation of the letter and spirit of the FLSA.” Id. at 1350. Crucially, that case gave no

guidance as to how district courts should approach a case where an employee is by all accounts

fully indemnified; it only aimed to answer whether “a settlement in an employee FLSA suit

. . . reflect[s] a reasonable compromise over issues, such as FLSA coverage or computation of

back wages, that are actually in dispute.” Id. at 1354. See also id. at 1355 (remarking that judicial

scrutiny is necessary to approve “compromises of FLSA back wage or liquidated damage claims

may be allowed.”) (emphasis added).

        Building on that precedent, this Court has developed a two-step process for assessing

FLSA settlements. See Saman v. LBDP, Inc., No. CIV.A. DKC 12-1083, 2013 WL 2949047, at

*3 (D. Md. June 13, 2013). In the first step, the court must “examine . . . the bona fides of the

parties’ dispute . . . to determine if there are FLSA issues that are ‘actually in dispute.’” Id. If

they are, the court must determine whether the agreement “represents a fair and reasonable reso-

lution of a bona fide FLSA dispute.” Id. at *1. That determination turns on an analysis of several

factors, including: “(1) the extent of discovery that has taken place; (2) the stage of the proceed-

ings, including the complexity, expense and likely duration of the litigation; (3) the absence of

fraud or collusion in the settlement; (4) the experience of counsel who have represented the

plaintiffs; (5) the opinions of [ ] counsel ...; and (6) the probability of plaintiffs’ success on the

merits and the amount of the settlement in relation to the potential recovery.” Id. at *3 (internal

quotation marks omitted). But the Court only proceeds to the second step if the first step is satis-

fied. See id. at *3.




                                                   4
          Case 8:18-cv-03667-CBD Document 31 Filed 09/03/19 Page 5 of 11



         In other words, the six Saman factors do not come into play unless there has been some

“compromise of disputed issues.” Id. at *2 (citing Lynn’s Food Stores, 679 F.2d at 1354). Where

there are no issues in dispute, and where the employee has obtained full FLSA relief, the Court

need not proceed to ask whether that result is “reasonable.”1 In such a case, the result is precisely

what the FLSA mandates. See 29 U.S.C. § 216. To ask whether it is “reasonable” is tantamount

to asking whether the statute itself is “reasonable;” that is not a proper role for an Article III

court. See South Carolina v. United States, 907 F.3d 742, 758–59 (4th Cir. 2018) (remarking that

a court must “[a]ccord[] deference to the applicable congressional command”); id. (commenting

that “a district court is not entitled to interpose its equitable judgment” when the congressional

mandate is clear).

         The proposed settlement Mr. Anthony full FLSA relief. The parties have submitted to the

Court a full accounting of his outstanding wage payments. See Calculations, ECF No. 29-1.

Counsel for both sides have confirmed that Mr. Anthony’s employer underpaid him by “exactly

$9,340.58 in wages,” a figure reached after Mr. Anthony filed a lawsuit and engaged in an adver-

sarial and expensive process of litigation and negotiations. Consent Motion, ECF No. 29, at 1;

Zelikovitz Decl., Ex. A, at ¶¶ 12–14. Cf. Thomas v. State of La., 534 F.2d 613, 615 (5th Cir.

1976) (“Settlement agreements have always been a favored means of resolving dis-

putes. . . .There is no problem of disproportionate bargaining power when a settlement gives em-



1
  An alternative reading of Saman would be at odds with the Court’s institutional role. Article III limits the jurisdic-
tion of the federal courts to “Cases” and “Controversies.” U.S. CONST. art. III § 2 cl. 1. Therefore, court should only
exercise jurisdiction when there exists a “a concrete, living contest between adversaries.” Coleman v. Miller, 307
U.S. 433, 460 (1939). See also Case of Hayburn, 2 U.S. 408 (1792) (establishing the jurisdictional requirement of
adversariness). Where the parties agree on their legal rights and jointly ask the Court to dispose of a case, there no
longer exists a live controversy. Any further determinations would necessarily be made “without the benefit of a
truly adversarial process.” Owen M. Fiss, The History of an Idea, 78 FORDHAM L. REV. 1273, 1278 (2009). See also
United States v. Windsor, 570 U.S. 744, 760 (2013) (quoting Baker v. Carr, 369 U.S. 186, 204 (1962)) (“Even when
Article III permits the exercise of federal jurisdiction, prudential considerations demand that the Court insist upon
‘that concrete adverseness which sharpens the presentation of issues upon which the court so largely depends. . . .’”).

                                                           5
         Case 8:18-cv-03667-CBD Document 31 Filed 09/03/19 Page 6 of 11



ployees everything to which they are entitled under the FLSA at the time the agreement is

reached.”). The proposed settlement allows Mr. Anthony to recover every cent that he is owed

under the FLSA, and — as mandated by the same statute — requires his employer to pay his at-

torney’s fees. Id. at 2. See also 29 U.S.C. § 216(b) (the employee is “liable to the employee or

employees affected in the amount of their unpaid minimum wages, or their unpaid overtime

compensation . . . and in an additional equal amount as liquidated damage”); id. (requiring an

employer to pay the employee’s attorney’s fees).

        Since Mr. Anthony has not waived his entitlement to liquidated damages, the proposed

settlement is squarely in line with Brooklyn Savings Bank. And because the proposed resolution

leaves no FLSA issues “actually in dispute,” Saman, 2013 WL 2949047, at *3, the Court ought

not inquire further into the “reasonableness” of its terms.


B. Applying Saman to this case runs contrary to the policies underlying the FLSA.
       Though the Court undoubtedly has an interest in assuring that the FLSA is administered

fairly and equitably, those goals are not served by further extending Saman and related precedent

to cases like this one. A lengthy and detailed approval process burdens the courts, practitioners,

and — most importantly — the low-wage workers who may be missing meals and rent payments

as they await the long overdue payment of their wages. See Brooklyn Sav. Bank 324 U.S. at 707

(the liquidated damages provision “constitutes a Congressional recognition that failure to pay the

statutory minimum on time may be . . . detrimental to maintenance of the minimum standard of

living necessary for health, efficiency, and general well-being of workers”). Cf. also Tennessee

Coal, Iron & R. Co. v. Muscoda Local No. 123, 321 U.S. 590, 597 (1944) (“We are not here

dealing with mere chattels or articles of trade but with the rights of those who toil, of those who

sacrifice a full measure of their freedom and talents to the use and profit of others. Those are the


                                                  6
         Case 8:18-cv-03667-CBD Document 31 Filed 09/03/19 Page 7 of 11



rights that Congress has specially legislated to protect. Such a statute must not be interpreted or

applied in a narrow, grudging manner.”).

       A burdensome approval process also erects barriers for FLSA attorneys, for whom litiga-

tion can be unpredictable and costly. See Picerni v. Bilingual Seit & Preschool Inc., 925 F. Supp.

2d 368, 377 (E.D.N.Y. 2013) (“the vast majority of FLSA cases . . . are simply too small, and the

employer’s finances too marginal, to have the parties take further action if the Court is not satis-

fied with the settlement.”); Zelikovitz. Decl., Ex. A, at ¶ 3 (discussing the practical difficulties of

conducting fee litigation after reaching a settlement with the opposing side). Onerous require-

ments for undisputed settlements would also discourage the speedy settlement of claims by in-

troducing uncertainty into the process. As one scholar has recently observed:

                       Unexpected time and costs arise when judges re-
                       quire settlement agreement revisions or additional
                       filings by attorneys subsequent to the initial request
                       for the approval of a settlement, and often these
                       costs are not anticipated by the initial fee amount
                       agreed to via the settlement.

Keith William Diener, Judicial Approval of FLSA Back Wages Settlement Agreements, 35 HOF-

STRA LABOR & EMPLOYMENT LAW JOURNAL             25, 64 (2017). Like many fee-shifting statutes, the

FLSA aims to introduce “incentives to comply with the law, to litigate, and to settle disputes.”

Keith N. Hylton, Fee Shifting and Incentives to Comply with the Law, 46 VAND. L. REV. 1069,

1071 (1993). An exacting and unpredictable approval process would impose additional costs on

FLSA plaintiffs and their counsel and would discourage the speedy resolution of FLSA claims.

Simply put, instead of protecting FLSA litigants, such requirements penalize them.




                                                   7
         Case 8:18-cv-03667-CBD Document 31 Filed 09/03/19 Page 8 of 11



C. Even if the Court did apply Saman to this case, it should approve the agreement.
       If the Court disagrees with the parties’ reading of the case law, it should still approve the

proposed settlement agreement. Saman held that, to approve the settlement of contested FLSA

claims, a court must assess the proposed settlement “for fairness and reasonableness” by weigh-

ing the following factors:

                       (1) the extent of discovery that has taken place;
                       (2) the stage of the proceedings, including the com-
                       plexity, expense and likely duration of the litigation;
                       (3) the absence of fraud or collusion in the settle-
                       ment; (4) the experience of counsel who have repre-
                       sented the plaintiffs; (5) the opinions of counsel;
                       and (6) the probability of plaintiffs’ success on the
                       merits and the amount of the settlement in relation
                       to the potential recovery.


Saman, 2013 WL 2949047, at *3 (quoting Lomascolo v. Parsons Brinckerhoff, Inc., No. 08–cv–

1310, 2009 WL 3094955, at *10 (E.D. Va. Sept. 28, 2009)) (internal alternations omitted). In

considering those factors, a court “should not make a proponent of a proposed settlement justify

each term of a settlement agreement,” and “should be hesitant to substitute its own judgment for

that of counsel.” Cotton v. Hinton, 559 F.2d 1326, 1330 (5th Cir. 1977)The factors should also

be considered in light of the “strong presumption in favor of finding a settlement fair.” Hoffman

v. First Student, Inc., No. CIV. WDQ-06-1882, 2010 WL 1176641, at *2 (D. Md. Mar. 23, 2010)

(quoting Lomascolo, 2009 WL 3094955, at *10). Here, there exists no evidence to displace that

presumption, and each of the factors support approval of the agreement proffered by the parties.

       Of the Saman factors, the sixth is by far the most relevant here. That factor asks the Court

to consider “the amount of the settlement in relation to the potential recovery.” Id. Mr. Anthony

is receiving exactly 100% of his potential recovery as discerned by counsel on both sides; there



                                                 8
         Case 8:18-cv-03667-CBD Document 31 Filed 09/03/19 Page 9 of 11



could be no more reasonable resolution. And, given the “presumption that no fraud or collusion

occurred between counsel,” the Court should give great weight to the opinion of counsel for both

sides, who jointly urge the Court to approve the agreement they have reached. Simpson v. Pure

Techs. U.S., Inc., No. CV PX 17-2532, 2018 WL 1851467, at *3 (D. Md. Apr. 18, 2018) (quot-

ing Lomascolo, 2009 WL 3094955, at *12). See also Lomascolo, 2009 WL 3094955, at *12 (“A

court is entitled to rely on the judgment of experienced counsel for the parties”); Saman, 2013

WL 2949047, at *5 (finding that counsels’ “representations provide further support for the rea-

sonableness of the Agreement.”). See also Cerritos v. 4806 Rugby Ave. LLC, No. CV PJM 17-

3760, 2018 WL 2290706, at *3 (D. Md. May 18, 2018) (finding that the undersigned plaintiff’s

counsel, Justin Zelikovitz, “is experienced and competent.”).

       The parties have reached the proposed settlement after an extensive discovery process.

Discovery lasted over four months; during that period, the parties jointly propounded 168 inter-

rogatories and 122 requests for production. Zelikovitz Decl., Ex. A, at ¶ 10. The parties have

therefore “had sufficient opportunity to to [sic] obtain and review evidence, to evaluate their

claims and defenses, and to engage in informed arms-length settlement negotiations.” Saman,

2013 WL 2949047, at *4 (internal quotations and citations omitted).

       In light of this analysis, it is clear that, though the Court need not consider the Saman fac-

tors, the parties’ proposed agreement presents no problem under that case.


D.     The Court should approve fee portion of the settlement agreement.
       This Court’s precedent makes clear that where “the proposed fee award was agreed upon

separately and without regard to the amount paid to the plaintiff, then, unless there is reason to

believe that the plaintiff's recovery was adversely affected by the amount of fees paid to his at-

torney, the Court will approve the settlement without separately considering the reasonableness


                                                 9
         Case 8:18-cv-03667-CBD Document 31 Filed 09/03/19 Page 10 of 11



of the fee to be paid to plaintiff's counsel.” Lane, 2011 WL 3880427, at *2 (internal quotations

and citations omitted). See also Barbee v. Big River Steel, LLC, 927 F.3d 1024, 1027 (8th Cir.

2019) (“[J]udicial approval of FLSA settlements in 29 U.S.C. § 216 does not extend to review of

settled attorney fees.”). Such an inquiry is only appropriate “where the plaintiffs would receive

less than the full value of their claims in a settlement.” Lane, 2011 WL 3880427, at *2. But

where, as here, the issue of fees was “addressed independently and seriatim, there is no reason to

assume that the lawyer’s fee has influenced the reasonableness of the plaintiff's settlement.”

Bonetti v. Embarq Mgmt. Co., 715 F. Supp. 2d 1222, 1228 (M.D. Fla. 2009). The Court should

therefore approve the fee portion of the settlement without holding a separate inquest into the

reasonableness of those fees. See Hensley v. Eckerhart, 461 U.S. 424, 437 (1983) (“Ideally, of

course, litigants will settle the amount of a fee.”).

        But should the Court wish to depart from that precedent, it should nonetheless approve

the settlement under its traditional fee award jurisprudence. To determine whether a fee is rea-

sonable, “the Court must determine the lodestar amount, defined as a ‘reasonable hourly rate

multiplied by hours reasonably expended.’” Lopez v. XTEL Const. Grp., LLC, 838 F. Supp. 2d

346, 348 (D. Md. 2012) (citing Grissom v. The Mills Corp., 549 F.3d 313, 320–21 (4th Cir.

2008)). The rates in Appendix B to this Court’s Local Rules are “presumptively reasonable.”

Gorham v. Regency Mgmt. Servs., LLC, No. GJH-15-3129, 2016 WL 4705538, at *2 (D. Md.

Sept. 8, 2016). In this case, the lodestar calculation yields a total of $13,506.75.2




2
  Plaintiff’s counsel has been practicing law since 2008; his colleague, Jonathan Tucker, was admitted to the bar in
2009 and has been practicing for ten years. Appendix B sets their rates at $225.00–$350.00. They were assisted in
this case by a paralegal, Nicolas Wulff Gonzalez; an assistant, Julie Gutierrez Gomez; and a student associate, Tre
Holloway. See Zelikovitz Decl., Ex. A, at ¶¶ 4–8. Appendix B sets their rates at $95.00–$150.00. See id.; Local Rule
109.2; Appendix B to the Local Rules.

                                                        10
        Case 8:18-cv-03667-CBD Document 31 Filed 09/03/19 Page 11 of 11



       Plaintiff’s counsel has now submitted a full accounting of the hours expended by his firm

on each task in this case and each expense he has incurred. See Billing Records, Ex. B. His firm

has expended $681.75 in costs, including the filing fee, postage costs, and service costs. Id. Net

of those costs, Plaintiff’s counsel would receive $10,637.09, approximately 30% less than the

lodestar calculation of $13,506.75. See Proposed Settlement, ECF No. 29-1, at 2. The fee is

therefore reasonable under the FLSA. Id.


                                       C O N C L U S IO N
       For the foregoing reasons, Plaintiff renews the Consent Motion and requests that the

Court approve the proposed settlement agreement.


Date: September 3, 2019                              Respectfully submitted,

                                                     /s/ Justin Zelikovitz
                                                     JUSTIN ZELIKOVITZ, #17567
                                                     DCW AGE L AW
                                                     519 H Street NW
                                                     Washington, DC 20001
                                                     Phone: (202) 803-6083
                                                     Fax: (202) 683-6102
                                                     justin@dcwagelaw.com

                                                     Counsel for Plaintiff




                                                11
